Citation Nr: 1122407	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-27 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence have been submitted to reopen the claim of entitlement to service connection for a back disorder and scoliosis. 
  
2.  Entitlement to service connection for anemia, claimed as a blood disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a chronic lung disorder

5.  Entitlement to a compensable disability rating for service-connected malaria.  

6.  Entitlement to a compensable disability rating for service-connected hepatitis.

7.  Entitlement to a compensable disability rating for deformity of right ring finger.

8.  Entitlement to special monthly compensation (SMC) based on need for regular aid and attendance of another person or by reason of being housebound.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1941 to October 1947, November 1947 to November 1952 and November 1955 to March 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for anemia (claimed as a blood disorder), a heart disorder and a chronic lung disorder, entitlement to an increased rating for deformity of the right ring finger and entitlement to special monthly compensation (SMC) based on need for regular aid and attendance of another person or by reason of being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  An unappealed rating decision in October 1961 denied the Veteran's claim of entitlement to service connection for a back disorder and scoliosis.

2.  Evidence associated with the claims file subsequent to the October 1961 rating decision is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.

3.  The evidence of record shows that the Veteran's service-connected malaria is not characterized by malarial parasites, liver damage, or spleen damage.  

4.  The Veteran's service-connected hepatitis B is manifested by daily fatigue, nausea, vomiting and loss of appetite or anorexia; however there is no evidence that the residuals of hepatitis B require dietary restriction or continuous medication and there is no evidence of any incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The October 1961 rating decision that denied service connection for a back disorder and scoliosis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a back disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for a compensable disability rating for service-connected malaria have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.31, 4.88b Diagnostic Code 6304 (2010).

4.  The criteria for a 20 percent disability rating for service-connected hepatitis B have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

After careful review of the claims folder, the Board finds that a December 2007 letter satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter advised the Veteran of the criteria for reopening the previously denied service connection claim for back disease/scoliosis, the criteria for establishing service connection and information concerning why the claim was previously denied.  The letter notified the Veteran what evidence he was required to provide to reopen the claim and establish service connection for back disease/scoliosis.   The Veteran was informed that his back disease/scoliosis was previously denied because a back disorder was not found on examination.  The letter informed him of how VA will determine the disability rating and effective date if his claim is granted.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A December 2007 letter satisfied the duty to notify provisions with respect to the Veteran's increased rating claims and it was provided prior to the initial adjudication of his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter informed the Veteran that in order to support his claims for an increased evaluation for his service-connected disabilities the evidence must show that the disabilities have become worse.  The RO notified the Veteran of the types of medical or lay evidence that he may submit.  Specifically, the Veteran was informed of the evidence that may affect the disability rating might include evidence demonstrating the nature and symptoms of the condition, the severity and duration of the symptoms and the impact of the symptoms on employment and daily life.  The letter noted that the types of evidence that may be relevant include on-going treatment records, statements from employers as to job performance and lay statements discussing observations of the Veteran's disability symptoms.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, a private medical opinion and a VA examination report dated in January 2008.  

The January 2008 VA examination report reflects that the examiner obtained an oral history and an evaluation of the Veteran with respect to his service-connected disabilities of malaria and hepatitis B.  The examiner documented the claimed symptoms and the effect those symptoms have on his functioning and daily activities.  However, it appears that the examiner did not review the Veteran's claim file.  In this case, the Board finds that the VA examination is adequate for rating purposes.  When analyzing a claim for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that evidence in the claims file would have affected the observations of the examiner.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  As such, the Board finds the January 2008 VA examination is adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  New and Material Evidence

An unappealed rating decision in October 1961 denied the Veteran's claim of entitlement to service connection for back disease and scoliosis on the basis that there was no evidence of a back disease or injury while on active duty and scoliosis is a constitutional or developmental abnormality that is not considered a disability under the law.  The relevant evidence of record at the time of the October 1961 rating decision consisted of service treatment records, a VA examination report dated in August 1961 and statements in support of his claim.  The Veteran did not file a notice of disagreement with the October 1961 rating decision within one year from the date of notice of that determination.  Therefore, the October 1961 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).   "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

In Ocotber 2007, the Veteran filed a service connection claim for a back condition.  As the RO previously adjudicated a claim for back disease and scoliosis that was not appealed by the Veteran, it is actually a claim to reopen.  The evidence of record received since the October 1961 rating decision includes private treatment records, private physician opinions, VA examinations and lay statements from the Veteran.  This evidence is considered "new," because it was not of record at the time of October 1961 rating decision.  However, the Board does not find that this evidence is material.  In this regard, there is no medical evidence of record that shows the Veteran has a current back disorder.  The Board notes that the Veteran contends that he has chronic degenerative joint disease of the lower back; however, there is no medical evidence of record that supports this contention.  See January 2008 statement in support of claim.  The Veteran and his representative, as lay persons, are not competent provide a medical diagnosis of degenerative joint disease of the spine, which requires specific medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.19 (a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Board notes that the record contains a private medical opinion dated in December 2007 indicating that the Veteran was diagnosed with chronic degenerative joint disease from a 1961retirement examination and that it is a service-connected illness.  The Board notes that the physician did not state that the Veteran has a current back disorder or that the degenerative joint disease was associated with his back.  Furthermore, a review of the treatment records from that physician's practice does not document a diagnosis of a back disorder to include degenerative joint disease of the back.  

Based on the foregoing the Board concludes that the evidence received since the October 1961rating decision is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for a back disorder must be denied.  Id.

III.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Malaria

The Veteran is currently assigned a noncompensable evaluation for malaria under Diagnostic Code 6304, which provides for a 100 percent evaluation for active malaria.  The accompanying note states that the diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If a veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter, rate residuals such as liver or spleen damage under the appropriate system.  38 C.F.R. § 4.88b, DC 6304 (2010).

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to a compensable rating for his service-connected malaria residuals.  There is no clinical evidence of any malarial parasites, liver damage, or spleen damage.  Specifically, a January 2008 VA examination report shows that the Veteran reported that his malaria is in remission.  He noted that the date of last remission was in 2007.  The Veteran indicated when it is active, it lasts for one week and it has occurred as often as one time per year.    Physical evaluation of the Veteran revealed no tenderness to palpation of the abdomen, splenomegaly, ascites or liver enlargement.  Malaria smear test results revealed no malaria, babesai or pilariae.  The examiner noted that there was subjective evidence of easy fatigue and recurrent episodes of chest discomfort.  Objectively, the labs were normal.  He also noted that there was no evidence of malnutrition, vitamin deficiency or infection.   The Board notes that the Veteran is in receipt of a separate disability rating for hepatitis and the evidence indicates that any symptoms of a liver disorder are related to hepatitis B.  With respect to the Veteran's statement that his malaria becomes active once a year and he last went into remission in 2007, the Board notes that this is not supported by the evidence of record.  Private treatment records and a previous VA examination dated in May 2004 do not show that the Veteran has been diagnosed with active malaria since military service.  Furthermore, the Veteran's statements to the VA examiner in May 2004 contradict the Veteran's statement of repeated active malaria.  In May 2004, he reported that he has been without any recurrence or any residuals of malaria since his separation from military service.  

Based on the foregoing, the evidence of record does not show any active malaria or any residuals thereof.  Accordingly, the criteria for a compensable evaluation have not been met.  Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating at any point during the instant appeal, no staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board finds that the current noncompensable disability rating is appropriate and that there is no basis for awarding a higher evaluation for the service-connected malaria.  See 38 C.F.R. §§ 4.7, 4.88b Diagnostic Code 6304. 

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected malaria is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's malaria with the established criteria found in the rating schedule for malaria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran is currently unemployed.  However, the evidence does not indicate that any residuals of malaria have caused marked interference with employment.  Furthermore, the medical record does not show that the Veteran's malaria has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Hepatitis

The Veteran is currently assigned a noncompensable evaluation for hepatitis B under 38 C.F.R. § 4.114, Diagnostic Code 7345 for chronic liver disease without cirrhosis.  Under this diagnostic code, a noncompensable rating is warranted for non-symptomatic chronic liver disease.  A 10 percent rating is warranted for liver disease manifested by intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is warranted for liver disease manifested by daily fatigue, malaise and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms as described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is not warranted unless there are symptoms of daily fatigue, malaise and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

Furthermore, sequelae, such as cirrhosis or malignancy of the liver are to be evaluated under an appropriate diagnostic code; however, the same signs and symptoms that provide a basis for evaluation under Diagnostic Code 7345 cannot be used.  38 C.F.R. § 4.114, Diagnostic Code 7345, Note (1).  "Incapacitating episode" mean "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  38 C.F.R. § 4.112, Diagnostic Code 7345, Note 2.

The Veteran was provided with a VA examination dated in January 2008.  The Veteran reported that his condition does not affect his general health or body weight.  His liver disorder causes easy fatigability, gastrointestinal disturbances, nausea, vomiting and loss of appetite.  The liver condition does not cause jaundice, arthralgia, vomiting blood, black tarry stools, coma or period of confusion.  The Veteran did not report any abdominal pain.  He stated that the symptoms of his liver disorder occur daily, but they are tolerable and do not cause incapacitation.  The liver disorder does not require abdominal tapping.  The Veteran is currently not receiving any treatment for his condition.  A hepatitis panel reveals hepatitis B antigen and positive results for hepatitis B core antibody.  The examiner diagnosed the Veteran with hepatitis B.  The examiner noted that the Veteran did not have any other liver problems such as chronic hepatitis, liver malignancy or cirrhosis.  

Based on the evidence of record, the Board finds that the Veteran's hepatitis results in fatigue, nausea, vomiting and loss of appetite or anorexia.  The January 2008 VA examination also reveals that the Veteran has these symptoms daily.  There is no evidence of record that suggests the Veteran's symptoms require dietary restrictions or continuous medication.  In addition, there is no evidence that the Veteran has had incapacitating episodes.   Although the Veteran's residuals of hepatitis B does not require dietary restrictions or medication, the Board finds that the Veteran's residuals of hepatitis B more closely approximate a 20 percent disability rating as there is evidence of daily fatigue, nausea vomiting and anorexia, which is more severe than the 10 percent requirement of intermittent fatigue, malaise and anorexia.

In finding that a 20 percent rating is warranted, the Board declines to grant a higher percent rating.  In this regard, there is no evidence that the Veteran's residuals of hepatitis B results in weight loss, an enlarged liver (hepatomegaly) or near-constant debilitating symptoms.  Furthermore, there is no evidence that the Veteran's hepatitis B has resulted in any incapacitating episodes.  Therefore, the Board concludes, that overall, the criteria for a disability rating in excess of 20 percent rating have not been met or approximated. 

The Board has considered whether staged ratings are appropriate.  In this case, the evidence shows that the Veteran's residuals of hepatitis B have not fluctuated materially during the appeal period and there is no indication staged disability ratings would more accurately reflect the Veteran's disability picture.  Accordingly, in this case, staged ratings are not appropriate and the Veteran should be awarded a 20 percent disability rating for the entire appeals period.
 
With respect to whether this issue should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of hepatitis B is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of hepatitis B with the established criteria found in the rating schedule for chronic liver disease without cirrhosis shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran is currently unemployed.  However, the evidence does not indicate that any residuals of hepatitis B have caused marked interference with employment that is not already contemplated in the rating criteria.  Furthermore, the medical record does not show that the Veteran's hepatitis B has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).


ORDER

1.  New and material evidence having not been submitted, the claim to reopen the issue of entitlement to service connection for a back disorder and scoliosis is denied.

2.  Entitlement to a compensable disability rating for service-connected malaria is denied.  

3.  Entitlement to a 20 percent disability rating for service-connected residuals of hepatitis B is granted.


REMAND

After a review of the record, the Board has determined that further evidentiary development is necessary before the Board can adjudicate the remaining issues on appeal.  

With respect to the issues of entitlement to service connection for anemia, a chronic heart disorder and a chronic lung disorder, the Veteran was not provided with a VA examination and opinion.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of record indicates that the Veteran has a current diagnosis of anemia, a heart disorder and chronic obstructive pulmonary disorder (COPD).  Furthermore, the record contains a private medical opinion dated in December 2007 asserting that the Veteran was diagnosed with chronic malaria with residual reoccurring hepatitis, chronic lung disease, blood disorder and chronic heart condition.  Thus, there is evidence of an in-service disease and some indication that the claimed disorders may be associated with the disease.  Therefore, the Veteran should be provided with a VA examination and opinion. 

Regarding the Veteran's increased rating claim for service-connected deformity of the right ring finger, the Veteran was provided with a VA examination in January 2008.  X-rays of the Veteran's right hand in January 2008 revealed features of osteoarthritis involving the various small joints of the right hand.  The VA examiner did not discuss the x-ray results and he did not indicate whether the osteoarthritis was caused by or aggravated by the Veteran's service-connected deformity of the right ring finger.  Furthermore, the examiner did not provide an opinion on whether the Veteran's deformity of the right hand has resulted in any limitation of motion of other digits or interference with the overall function of the hand.  Based on the foregoing, the Board finds that the Veteran should be provided with another VA examination to evaluate his service-connected deformity of the right ring finger.

The Board further notes that the outcome of the issue of entitlement to SMC based on need for regular aid and attendance of another person or by reason of being housebound is dependent, in part, upon whether the service connection claims are established.  Thus, this issue must be deferred pending the disposition of the service connection claims.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the identity and etiology of any blood disorder, heart disorder or lung disorder that may be present.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's anemia and COPD or any other blood disorder, heart disorder or lung disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include the Veteran's in-service malaria and hepatitis B.  If the answer is in the negative, then the examiner is requested to provide the opinion on whether any blood disorder, heart disorder or lung disorder found on examination is at least as likely as not caused by or aggravated by the Veteran's service-connected malaria or hepatitis B. The examiner should provide a complete rationale for all conclusions reached.  

2. Schedule the Veteran for an orthopedic examination, by an appropriate specialist, to determine the nature, extent and severity of his service-connected deformity of the right ring finger.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.  All indicated tests and studies should be undertaken.  The examiner should determine the range of motion of the Veteran's right ring finger.  The examiner should also determine whether there is ankylosis, and, if so, whether it is favorable or unfavorable.  The examiner should specify any limitation of motion of other digits or interference with the overall function of the hand that results from the Veteran's service-connected deformity of the right ring finger.  If there is evidence of any objective neurological abnormality associated with the Veteran's service-connected deformity of the right ring finger, the examiner should identify this abnormality (e.g., neuritis or neuralgia) and comment on its severity.  The examiner should also provide an opinion on whether the osteoarthritis involving various small joints of the right hand is at least as likely as not related to, caused by or aggravated by the Veteran's service-connected deformity of the right ring finger.  

The examiner should also include a statement as to the effect of the Veteran's deformity of his right ring finger on his occupational functioning and daily activities.

A rationale should be provided for any opinions and all clinical findings should be given in detail.  

3. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims of entitlement to service connection for anemia, a heart disorder and a lung disorder, entitlement to an increased rating for service-connected deformity of the right ring finger and entitlement to SMC for need of aid and attendance, based on the entire evidence of record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


